 1   Zachariah D. Conway, OSB No. 165832
     Staff Attorney
 2   NALIKO MARKEL,       TRUSTEE
     400 East 2nd Avenue, Suite 200
 3   Eugene, OR 97401
     Telephone: (541) 343-1555
 4

 5

 6

 7

 8                         IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF OREGON
 9

10   In re:                                                  Case No. 18-63266-tmr13
11   CHRISTIAN M. BUSSMANN                                   TRUSTEE’S OBJECTION TO
     DEANA M. BUSSMANN                                       CONFIRMATION AND MOTION TO
12                                                           DISMISS
                              Debtors.
13

14            Naliko Markel, Trustee, objects to confirmation of the Debtors' Chapter 13 Plan (Doc. No.

15   19; plan dated 11/13/18). The reasons are as follows:

16            1. Feasibility: Based on the claims filed by Betty Boresek (4-1; filed 11/15/18) and the Farm

17   Service Agency (3-1; filed 11/14/18), Plan appears insufficiently funded to provide 100% payment to

18   unsecured creditors as required by Plan paragraph 4(g)(2). However, per discussion at meeting of

19   creditors, the unsecured portions of the above claims were discharged in Debtor’s Chapter 12 case

20   on August 14, 2018 (case no 12-65304; doc 168) and Debtor may file claim objection(s) in this case

21   as appropriate to preserve Plan feasibility.

22            2. The Trustee requests the following changes to the Plan:

23               a. Paragraph 2: check the 60 month box, uncheck the 36 month box, strike the current

24                   cause to extend and insert "applicable commitment period";

25               b. Paragraph 3(c): add ",2021, 2022" after "2020";

26               c. Paragraph 4(i): replace "2.0" with "3.0"; and

                  PAGE 1 OF 3 – TRUSTEE’S OBJECTION TO CONFIRMATION AND
                  MOTION TO DISMISS



                        Case 18-63266-tmr13         Doc 21     Filed 11/29/18
 1
        d. Amend paragraph 17 to read: " Debtors shall sell or refinance the property located at
 2
            51390 Bustling Road, Bandon, OR 97411, not later than 10/31/2020 and shall pay to
 3
            the Trustee from the proceeds at closing, funds sufficient to pay all creditors secured
 4
            by the subject property remaining in the Plan. Secured creditors are FJ Boresek Trust
 5
            and Coos County Tax Assessor. Upon a sale or refinance of the property, the Debtors
 6
            may pay the balance of mortgage arrearages and other claims secured by the real
 7
            property that are included in the Plan directly to the creditor, however the Trustee
 8
            shall be paid the Trustee's authorized fee based upon those payments either by the
 9
            Debtors or the escrow agent. Debtors shall also pay to the Trustee for distribution
10
            through the Plan, non-exempt proceeds and at minimum funds sufficient to ensure
11
            feasibility of the Plan to the extent required by the Trustee’s payoff quote. The
12
            Debtors shall provide notice to all creditors and shall obtain the Trustee’s permission
13
            prior to any sale or refinance and to obtain that permission, provide copies to the
14
            Trustee of a preliminary closing statement and title report. The Debtors shall provide
15
            the Trustee a copy of the final closing statement within 15 days following the close of
16
            the sale or refinance.
17
     3. The Trustee has identified the following deficiencies in the Debtors' paperwork:
18
        a. The Statement of Financial Affairs (“SOFA”), #4, should be amended to include the
19
            2018 year-to-date business income and Mr. Bussmann's Social Security Income; and
20
        b. SOFA, #16, should be amended to include credit counseling and attorney fees paid.
21
     4. The Trustee requests the following documentation:
22
        a. Copies of current property tax statements for the real properties listed on Schedule A;
23
        b. Copies of any and all business bank accounts for two months prior to and covering the
24
            date of filing (11/22/18);
25
        c. A complete copy of the Debtors' Banner Bank checking account covering the date of
26
            filing;
         PAGE 2 OF 3 – TRUSTEE’S OBJECTION TO CONFIRMATION AND
         MOTION TO DISMISS



               Case 18-63266-tmr13         Doc 21     Filed 11/29/18
 1
               d. Copies of Ms. Bussmann's September and November pay advices for her dispatch/bus
 2
                   driving job; and
 3
               e. The contact information for the Debtors' attorney, regarding the claim against Ocean
 4
                   Spray listed on Schedule B, line 34.
 5
           Motion to Dismiss. For the above reasons, the Trustee moves the Court for an order
 6

 7   dismissing this case.

 8
           DATED this 29th day of November, 2018.
 9
                                         NALIKO MARKEL, TRUSTEE
10

11                                       By: /s/ Zachariah D. Conway, OSB No. 165832, for
                                             Naliko Markel, Trustee
12

13

14                                    CERTIFICATE OF SERVICE

15

16         I hereby certify that on November 29, 2018, I served a copy of the foregoing TRUSTEE’S

17   OBJECTION TO CONFIRMATION AND MOTION TO DISMISS by mailing a copy of this

18   document by United States first-class mail, postage prepaid, and addressed to the following:

19                                       Christian Bussmann and Deana Bussmann
                                         51390 Bustling Rd.
20                                       Bandon, OR 97411

21
                                         Lars H. Olsen, Attorney for the Debtor(s) (via ECF)
22

23                                       NALIKO MARKEL, TRUSTEE

24
                                         By: /s/ Aaron Benson
25                                            Aaron Benson
                                              Pre-Confirmation Case Analyst
26

                PAGE 3 OF 3 – TRUSTEE’S OBJECTION TO CONFIRMATION AND
                MOTION TO DISMISS



                       Case 18-63266-tmr13       Doc 21     Filed 11/29/18
